DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “counterpart tool” in claim 3, the “angle positioning device” of claim 7, the “outer bead” of claim 8, the “corresponding contact surfaces” in claim 10, the “machine stand” in claim 11, the “outer bead is arranged on the sonotrode” in claim 12, the “the amplitude transformer (4) is connected to the converter (3)… by way of a positively locking connection” in claim 13, the “positively locking connection between the amplitude transformer (4) and the converter (3)… comprises a pin (22) and a corresponding opening (26)” in claim 14, the “the pin (22) and the corresponding opening (26) are of a conical configuration or have a conical portion” in claim 16, and the “clamping device” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Objections
Claims 1-3 are objected to because of the following informalities:  where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation,  37  CFR 1.75(i).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the direction".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a force” twice so it is unclear if these are the same forces.
Claim 1 recites, “corresponding support surfaces which at least when a force is applied to the sonotrode (1) perpendicularly to the longitudinal axis come into contact with each other”.  It is unclear if there are other times when the surfaces come into contact or if there other actions that happen when the force is applied.  Note that removal of “at least” would make this rejection moot.   For the purpose of this examination, this limitation will be interpreted as noted in the rejection below.
Claim 1 recites, “wherein the support surfaces are of such a configuration that when they are in contact with each other they… do not impede a rotation of the sonotrode (1) about the longitudinal axis.”  It is unclear how the support surfaces cannot impede rotation since friction is inherently present.  Additionally, the use of “a rotation” makes it unclear if only one rotation is impeded or if there are other types of rotations that are impeded.  For the purpose of this examination, this limitation will be interpreted as “allow rotation of the sonotrode (1) about the longitudinal axis.”
Claim 3 recites “a force”.  It is unclear if the applicant intends there to be one, two, or three forces.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 4 recites the broad recitation “the rib (6) and the groove (30) are of a trapezoidal cross-section”, and the claim also recites “the rib (6) and the groove (30) are of a trapezoidal cross-section, wherein preferably the rib (6) and the groove (30) respectively have two support surfaces which do not extend parallel and which include with the longitudinal axis an angle which is less than 90°” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites “two support surfaces which do not extend parallel”.  It is unclear as to what they are not parallel to.  
Claim 13 recites the limitation "the plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “exerts for on same”.  It is unclear as to what the “same” is referring to.  For the purpose of this examination, this limitation will be interpreted as noted in the rejection.
Claim 18 recites the limitation "the outer bead".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Stroh et al. (US 9,358,633 B2).
Regarding claim 1, Stroh discloses:
An ultrasonic welding installation [ultrasonic welding machine (10); figures 1, 2, 3] comprising
an ultrasonic vibration unit having a sonotrode (1) [sonotrode (116)] and a converter (3) [converter (12)]
wherein the sonotrode (1) and the converter (3) are arranged in mutually adjacent relationship along a longitudinal axis and the ultrasonic vibration unit can be caused to resonate with an ultrasonic vibration in the direction of the longitudinal axis with a wavelength A [3:57-58 and figure 1], characterised in that 
there is provided a support element (7) [U-shaped support (150); figures 2 and 3] for supporting a force applied to the sonotrode (1) perpendicularly to the longitudinal axis, wherein the sonotrode (1) and the support element (7) have mutually corresponding support surfaces [flanks and base surfaces (134, 136, 144, 146)] which at least when a force is applied to the sonotrode (1) perpendicularly to the longitudinal axis come into contact with each other [gravity and/or screw element (252) causes the surfaces to make contact], 
wherein the support surfaces are of such a configuration that when they are in contact with each other they prevent a relative movement of the sonotrode (1) with respect to the [4:10-12, 25-27].  
Regarding claim 2, Stroh discloses:
either the sonotrode (1) has a rib (6) and the support element (7) has a groove (30) or 
the sonotrode (1) has a groove and the support element (7) has a rib (6) [see figure 3], 
wherein the rib (6) and the groove (30) have the corresponding support surfaces [see figure 3].  
Regarding claim 3, Stroh discloses:
there is provided a counterpart tool [anvil (126); figure 2], 
wherein the sonotrode (1) and the counterpart tool are moveable relative to each other in a direction perpendicular to the longitudinal axis [3:65-67] and 
the support element (7) is so positioned that a force exerted on the sonotrode (1) by the counterpart tool is transmitted to the support element [a force downward through the anvil is applied to the sonotrode and thus also to the U-shaped element].
Regarding claim 4, Stroh discloses:
the rib (6) and the groove (30) are of a trapezoidal cross-section, wherein preferably the rib (6) and the groove (30) respectively have two support surfaces which do not extend parallel and which include with the longitudinal axis an angle which is less than 90° [see figure 3].  
Regarding claim 6, Stroh discloses:
there is provided a holder (5) [unlabeled base holding converter, booster, and sonotrode; see figure 1] for holding the ultrasonic vibration unit.  
Regarding claim 19, Stroh discloses:
[4:58-62].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stroh et al. (US 9,358,633 B2) as applied to claim 1 above, and further in view of Sato (US 5,603,444).
Regarding claims 13-16, Stroh teaches:
there is provided an amplitude transformer (4) [booster (128)] arranged between the sonotrode (1) and the converter (3).
Stroh does not teach:
wherein the amplitude transformer (4) is connected to the converter (3) and/or the sonotrode (1) by way of a positively locking connection which provides a positively locking relationship in all directions of the plane perpendicular to the longitudinal axis; 
the positively locking connection between the amplitude transformer (4) and the converter (3) or between the amplitude transformer (4) and the sonotrode comprises a pin (22) and a corresponding opening (26), 

the pin (22) and the corresponding opening (26) are of a conical configuration or have a conical portion.  
Sato teaches an ultrasonic bonding machine having horn/sonotrode (11) connected to boosters (19, 20) via bolts (40, 41) placed into screw holes (25, 31, 34, 38) wherein the holes comprise a conical portion; see figure 8].  
Since Stroh is silent as to how the components of the ultrasonic unit are connected, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Sato connection concept in order to do so.  In doing so these limitations are met.  Note that claim 15 is met since a cross section of the threaded bolt and hole perpendicular to the longitudinal axis would not be symmetrical. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stroh et al. (US 9,358,633 B2) as applied to claim 1 above, and further in view of Wagenbach et al. (EP 1 566 233 A1).
Regarding claims 17 and 18, Stroh does not teach:
the holder (5) has a clamping device which is reciprocable between an opened position in which the ultrasonic vibration unit can be removed from the holder (5) and a closed position in which the clamping device comes into contact with the ultrasonic vibration unit at at least two holding points and exerts a force on same so that the ultrasonic vibration unit is held; and 
the holding points are arranged on the outer bead.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the clamping concept of Wagenbach into Stroh in order to clamp the ultrasonic unit to the holder and in doing so the limitations of these claims are met.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735